DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-21 are pending and Claims 1-5, 11-15, and 17-19 have been examined in this application. This communication is the first action on the merits. As of the date of this application, no Information Disclosure Statement (IDS) has been filed on behalf of this case. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group 1, Species 1 in the reply filed on 09/13/2021 is acknowledged.

Claims 6-10, 16, and 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/13/2021.
Claim 6 recites: a linking structure comprising gear racks and a gear, which is a feature of non-elected species 6.
Claims 7-9 recite: a linking structure comprising pivot rods, which is a feature of non-elected species 7.
Claim 10 recites: a mounting portion having magnets, which is a feature of non-elected species 8.
.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the suction cup is disposed laterally or vertically or obliquely”. – It is unclear what element the suction cup’s orientation is being related to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 11-15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US Patent No. 9,091,294).
Claim 1, Zhang discloses a suction cup holder, comprising a suction cup (Zhang: Fig. 1, 4, 5-6, 39; 1, 2, 11) and a mounting portion (Zhang: Fig. 1, 4, 5-6, 39; 5, 41) for mounting the suction cup; the suction cup having a disk body (Zhang: Fig. 1, 4, 5-6, 39; 2) and a deformable suction panel (Zhang: Fig. 1, 4, 5-6, 39; 1) disposed on one side of the disk body; the suction cup being moveable relative to the mounting portion, the deformable suction panel being deformable relative to the disk body; wherein when the suction cup is moved from a first position to a second position relative to the mounting portion, the deformable suction panel is linked to be deformed inward to increase the volume of a space between a mobile product and the deformable suction panel to form a negative pressure; wherein when the suction cup is moved from the second position to the first position relative to the mounting portion, the deformable suction panel is linked to be returned outward to reduce the volume of the space between the mobile product and the deformable suction panel (Zhang: Col. 2, Ln. 14-35).  
Regarding Claim 2, Zhang discloses the suction cup holder as claimed in claim 1, wherein the suction cup (Zhang: Fig. 1, 4, 5-6, 39; 1, 2, 11) is disposed laterally or vertically or obliquely.  
Regarding Claim 3, Zhang discloses the suction cup holder as claimed in claim 1, wherein the deformable suction panel (Zhang: Fig. 1, 4, 5-6, 39; 1) is disposed on a front side of the disk body (Zhang: Fig. 1, 4, 5-6, 39; 2), the suction cup (Zhang: Fig. 1, 4, 5-6, 39; 1, 2, 11) is moved up and down relative to the mounting portion (Zhang: Fig. 1, 4, 5-6, 39; 5, 41), the deformable suction panel is deformed back and forth relative to the disk body; when the suction cup is moved downward, the deformable suction panel is linked to be deformed backward to increase the volume of the space between the mobile product and the deformable suction panel to form the negative pressure; when the suction cup is moved upward, the deformable suction panel is linked to be returned forward to reduce the volume of the space between the mobile product and the deformable suction panel (Zhang: Col. 2, Ln. 14-35).  
Claim 4, Zhang discloses the suction cup holder as claimed in claim 1, wherein when the disk body (Zhang: Fig. 1, 4, 5-6, 39; 2) is moved, the entire suction cup (Zhang: Fig. 1, 4, 5-6, 39; 1, 2, 11) is driven to move, a linking structure is provided between the disk body and the deformable suction panel (Zhang: Fig. 1, 4, 5-6, 39; 1), so that the deformable suction panel is linked by the linking structure to be deformed or returned when the disk body is moved (Zhang: Col. 2, Ln. 14-35).  
Regarding Claim 5, Zhang discloses the suction cup holder as claimed in claim 4, wherein the linking structure includes a linking surface (Zhang: Fig. 15-18; 43, 45, 46) and a first action portion (Zhang: Fig. 5-6, 8-9, 11-12, 39; 12); the linking surface is disposed on the mounting portion (Zhang: Fig. 1, 4, 5-6, 39; 5, 41), the linking surface extends from top to bottom and leans backward or the linking surface extends from the top to the bottom and curves backward; the deformable suction panel (Zhang: Fig. 1, 4, 5-6, 39; 1) is connected to the first action portion, the first action portion is confined by a rear side of the linking surface and is selectively moved up and down along the linking surface; when the suction cup (Zhang: Fig. 1, 4, 5-6, 39; 1, 2, 11) is moved downward, the first action portion is moved downward along the linking surface to pull the deformable suction panel to be deformed backward; when the suction cup is moved upward, the first acting portion is moved upward along the linking surface to gradually release the deformable suction panel to be returned forward (Zhang: Col. 2, Ln. 14-35).  
Regarding Claim 11, Zhang discloses the suction cup holder as claimed in claim 1, wherein the deformable suction panel (Zhang: Fig. 1, 4, 5-6, 39; 1) leans backward to form an oblique placement surface for the mobile product to be placed obliquely; when the mobile product is placed obliquely on the placement surface, the mobile product's own gravity is resolved into a downward slide force in an oblique direction and a press force against the suction cup (Zhang: Fig. 1, 4, 5-6, 39; 1, 2, 11) backward; the downward slide force causes the suction cup to be moved obliquely downward (intended use; see note). [Note: The suction 
Regarding Claim 12, Zhang discloses the suction cup holder as claimed in claim 1, wherein the mounting portion (Zhang: Fig. 1, 4, 5-6, 39; 5, 41) is provided with a guide groove (Zhang: Fig. 15-18; 42) extending vertically, the suction cup (Zhang: Fig. 1, 4, 5-6, 39; 1, 2, 11) has a guide block (Zhang: Fig. 1, 4, 5-6, 39; 11), the guide block is slidably disposed in the guide groove; the guide groove is exposed; or, a shielding plate is disposed on a front side of the guide groove, the shielding plate is connected to the suction cup to be moved up and down along with the suction cup relative to the mounting portion.  
Regarding Claim 13, Zhang discloses the suction cup holder as claimed in claim 1, further comprising a return device (Zhang: Fig. 1, 4, 5-6, 39; 3); the return device acts between the suction cup (Zhang: Fig. 1, 4, 5-6, 39; 1, 2, 11) and the mounting portion (Zhang: Fig. 1, 4, 5-6, 39; 5, 41); the return device automatically returns the suction cup upward when the mobile product is taken out to offset part or all of the weight of the mobile product.  
Regarding Claim 14, Zhang discloses the suction cup holder as claimed in claim 13, wherein the return device (Zhang: Fig. 1, 4, 5-6, 39; 3) is an elastic return device or a magnetic return device.  
Regarding Claim 15, Zhang discloses the suction cup holder as claimed in claim 1, wherein the mounting6 portion (Zhang: Fig. 1, 4, 5-6, 39; 5, 41) has a housing (Zhang: Fig. 1, 4, 5-6, 39; 5) and a mounting body (Zhang: Fig. 1, 4; 52), the suction cup (Zhang: Fig. 1, 4, 5-6, 39; 1, 2, 11) is mounted on a front side of the housing, the housing is mounted on the mounting body; the suction cup is moved up and down relative to the housing; or, the suction cup and the housing are moved up and down together relative to the mounting body.
Regarding Claim 19, Zhang discloses the suction cup holder as claimed in claim 1, wherein the disk body (Zhang: Fig. 1, 4, 5-6, 39; 2) has a mounting hole (Zhang: Fig. 21, 23; 21), a rear end of the deformable suction panel (Zhang: Fig. 1, 4, 5-6, 39; 1) is provided with an (Zhang: Fig. 1, 4, 5-6, 39; 11) to pass through the mounting hole, the insert portion is moveably disposed in the mounting hole for pulling the deformable suction panel7 to be deformed.

Claims 1-2, 11, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan (US Pub. No. 2010/0116954).
Regarding Claim 1, Fan discloses a suction cup holder, comprising a suction cup (Fan: Fig. 2-7; 2, 4) and a mounting portion (Fan: Fig. 2-7; 3, 5-7) for mounting the suction cup; the suction cup having a disk body (Fan: Fig. 2-7; 4) and a deformable suction panel (Fan: Fig. 2-7; 2) disposed on one side of the disk body; the suction cup being moveable relative to the mounting portion, the deformable suction panel being deformable relative to the disk body; wherein when the suction cup is moved from a first position to a second position relative to the mounting portion, the deformable suction panel is linked to be deformed inward to increase the volume of a space between a mobile product and the deformable suction panel to form a negative pressure; wherein when the suction cup is moved from the second position to the first position relative to the mounting portion, the deformable suction panel is linked to be returned outward to reduce the volume of the space between the mobile product and the deformable suction panel (Fan: [0019], [0021]).  
Regarding Claim 2, Fan discloses the suction cup holder as claimed in claim 1, wherein the suction cup (Fan: Fig. 2-7; 2, 4) is disposed laterally or vertically or obliquely.  
Regarding Claim 11, Fan discloses the suction cup holder as claimed in claim 1, wherein the deformable suction panel (Fan: Fig. 2-7; 2) leans backward to form an oblique placement surface for the mobile product to be placed obliquely; when the mobile product is placed obliquely on the placement surface, the mobile product's own gravity is resolved into a downward slide force in an oblique direction and a press force against the suction cup (Fan: Fig. 2-7; 2, 4) backward; the downward slide force causes the suction cup to be moved 
Regarding Claim 17, Fan discloses the suction cup holder as claimed in claim 1, wherein the suction cup (Fan: Fig. 2-7; 2, 4) is provided with a self-locking mechanism (Fan: Fig. 2-7; 5, 221); when the suction cup is moved downward, the self-locking mechanism limits the suction cup to be at a lowest position; when the mobile product is taken out, the suction cup is disengaged from the self-locking mechanism to be moved upward (Fan: [0019], [0021]).  
Regarding Claim 18, Fan discloses the suction cup holder as claimed in claim 17, wherein the self-locking mechanism (Fan: Fig. 2-7; 5, 221) includes an engaging protrusion (Fan: Fig. 2-7; 51) and an engaging groove (Fan: Fig. 2-7; 221); the engaging protrusion is detachably engaged with the engaging groove, one of the engaging protrusion and the engaging groove is disposed on the suction cup (Fan: Fig. 2-7; 2, 4), the other of the engaging protrusion and the engaging groove is disposed on the mounting portion (Fan: Fig. 4); or, the self-locking mechanism includes a locking magnet and a locking magnetic member, the locking magnet and the locking magnetic member are detachably attracted to each other, one of the locking magnet and the locking magnetic member is disposed on the suction cup, and the other of the locking magnet and the locking magnetic member is disposed on the mounting portion.  

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367.  The examiner can normally be reached on M-F 10:30am-7pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.L.M/Examiner, Art Unit 3631                                                                                                                                                                                                        
/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631